Citation Nr: 0304863	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-10 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1980 to April 1981.


This appeal to the Board of Veterans' Appeals (Board) stems 
from rating actions of the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board issued a decision in June 2001 determining that new and 
material evidence had been submitted to reopen a claim of 
service connection for a psychiatric disorder, including 
major depression.  Additionally, the Board remanded the case 
for further evidentiary development.  While the case was on 
remand, the RO entered a decision which denied service 
connection for a psychiatric disorder.  The case has been 
returned to the Board for continuation of appellate review.


FINDINGS OF FACT

A psychiatric disorder for which service connection may be 
granted did not have its onset in service, a major depressive 
disorder was not manifested to a compensable degree within 
the first postservice year, and no current psychiatric 
disorder for which service connection may be granted is 
attributable to service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service nor may major depression be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.301, 
3.303, 3.307, 3.309, 3.326 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The October 1979 enlistment examination report reflects a 
normal psychiatric clinical evaluation.  In the corresponding 
medical history report, the veteran denied problems with 
depression or excessive worry or nervous trouble of any sort.

An emergency consultation was conducted in March 1981, and 
mental status evaluation indicated that the veteran was quite 
regressed, tense, agitated, depressed and frightened over his 
repetitive suicidal type behavior.  He was diagnosed with 
adjustment disorder with mixed disturbance of emotions and 
conduct.  A provisional diagnosis of rule out dysthymic 
disorder was also entered. The veteran's psychosocial 
stressors included the sudden death of his father in July 
1980, the sudden death of his brother in 1973 and bereavement 
of family members.

On referral from the emergency consultation, the veteran was 
examined on March 26, 1981 by a psychologist.  Mental status 
evaluation disclosed that the appellant's mood ranged from 
neutral to sad with consistent affect.  Speech was coherent 
and thought progression was logical.  There was no evidence 
of delusions, hallucinations, or thought disorder.  The 
veteran expressed a strong will to live and denied any 
current suicidal intent or plan.  There was no evidence of 
cognitive dysfunctioning.  The diagnostic impression was a 
severe mixed personality disorder, manifested by an 
inadequate response to stress, low frustration tolerance, 
social withdrawal, low self-esteem, hypersensitivity, 
propensity of self-damaging acts, and difficulty in 
functioning independently.  The veteran was found to have a 
longstanding duly diagnosed character and behavior disorder 
which did not require and would not benefit from psychiatric 
hospitalization.  Accordingly, the examiner recommended an 
administrative discharge by reason of unsuitability. 

A diagnosis of post-traumatic stress disorder (PTSD) is noted 
in a March 27, 1981 report from the Division psychiatrist, 
and the same psychosocial stressors regarding the veteran's 
family were noted.  The diagnosis of mixed personality 
disorder appears in the April 1981 separation examination 
report.

VA records show that the veteran was admitted in September 
1982 for evaluation and treatment of a major depressive 
episode with suicidal ideation.  He was diagnosed with 
episodic alcohol abuse, as well as mixed personality 
disorder, with hostile-dependent features.

In March 1994, SSA awarded disability benefits to the veteran 
on the basis of his affective disorders and a substance 
addiction disorder (alcohol).  It was determined that his 
disability began in June 1993.  Records from the Columbia 
Area Mental Health Center, dated in 1993, reflect the 
diagnosis of severe recurrent major depression and alcohol 
abuse.

VA records show that the veteran was hospitalized in April 
1994 and treated for recurrent type major depression, a 
history of dysthymia, and for ethanol, cannabis and 
benzodiazepine abuse.  It was noted that his first 
psychiatric admission was in 1981 when he was in service, and 
that the veteran was hospitalized in 1993 for depression and 
suicidal ideation.  The report also reflects a finding of 
cluster B personality traits and dependent personality 
traits.

VA records reflect treatment for anxiety, a panic disorder, 
major depression, alcohol abuse and substance abuse for the 
period from 1995 to 1997.

In April 1996, the veteran presented to a VA facility after 
progressive suicidal ideation with plan to take an overdose.  
The discharge diagnoses include dysthymia, alcohol 
dependence, benzodiazepine abuse, cannabis dependence, and 
dependent personality disorder.  The hospital discharge 
report reflects the veteran's account of his service 
experiences, including psychiatric treatment.  It was noted 
that the results of the September 1981 psychiatric testing 
were reviewed and they were found to be consistent with the 
current findings.  The examiner commented that the veteran 
presented with a pattern of imposing excessive dependency 
demands upon others, followed by hostility and depression 
when these needs were not met.  The examiner further noted 
that the veteran was seen as somatic with the tendency to 
turn towards ethanol abuse and other drugs to relieve 
exacerbations in emotional discontent.  The examiner 
commented that the clinical presentation confirmed the 
impression from the 1981 psychological testing.

In relation to a claim of entitlement to service connection 
for PTSD, a personal hearing was conducted before a member of 
the Board at the RO in May 1996.  The veteran, his wife and 
his mother presented testimony regarding the appellant's 
psychiatric history.  The veteran's mother testified that his 
behavior changed after his separation from service.  The 
veteran recalled being under a lot of pressure during service 
and that he was dealing with the death of his father.  In the 
early 1980s, he sought psychiatric treatment at VA 
facilities.  His spouse offered testimony regarding the 
appellant's mood swings.

In an August 1996 letter, Ralph I. Barr, M.D., and Mitzi 
Wade, L.C.S.W., with Family Counseling and Mental Health 
Services, reported that the veteran was diagnosed with major 
depression, classified as recurrent and severe.  They noted 
that the veteran was seen on several occasions for individual 
counseling and that Xanax was prescribed.  Treatment records 
are associated with the claims folder.

In November 1998, the veteran was hospitalized by VA 
following complaints of homicidal ideation toward someone who 
"cheated him" out of his home.  The reported diagnoses 
included adjustment disorder with anxiety and borderline 
personality disorder.

In January 2000, the veteran appeared and testified before 
the undersigned at the RO.  The veteran testified that his 
depression began during his period of basic training when his 
father passed away.  He went home and was given permission to 
report one day later, but upon his return, he was 
"humiliated" and directed to stand in a corner. He did not 
know why he was being punished.  Later, he started feeling 
depressed and experienced symptoms similar to PTSD, and had 
difficulty performing his duties.  Prior to his entry into 
service he reported that he did not have any psychiatric 
problems.

The veteran was afforded a VA psychiatric examination in 
November 2002.  The examiner stated that he had reviewed the 
claims folder.  Following mental status evaluation, the 
diagnoses on Axis I were explosive personality disorder; 
history of polysubstance dependence, in partial remission; 
and panic disorder.  The diagnosis on Axis II was personality 
disorder, with passive dependent features and borderline 
traits.  The examiner commented that the veteran had been 
diagnosed years before with a personality disorder, which was 
determined to be present at the time of his entrance into 
military service.  Subsequently, he had developed a chemical 
dependency problem along with dysthymia.  Although he alleged 
depression, he was only treated for his explosive and angry 
outbursts with Tegretol and for his anxiety and panic 
disorder with Xanax.  The examiner went on to note that the 
veteran was under no treatment for depression.  Moreover, 
there were no further records documenting any depressive 
disorder except for references to dysthymia.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
supplemental statement of the case dated in November 2002 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, his Social Security 
records are available, and his VA treatment records have been 
associated with the claims file.  The claimant has provided 
authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant was notified of the need for a VA examination, 
and one was accorded him.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and/or assist the veteran, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1131.  In addition, certain chronic diseases, 
including a psychosis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

A review of the record discloses that, during military 
service, the veteran exhibited a pattern of behavior 
manifested by inadequate response to stress, low frustration 
tolerance, social withdrawal, low self-esteem, 
hypersensitivity, propensity to self-damaging acts, and 
difficulty functioning independently.  This behavior pattern 
was attributed to a character or behavior disorder.  Under 
governing criteria, service connection may not be granted for 
conditions of constitutional or developmental origin, 
including character or behavior disorders.  

The Board is aware that a service department examiner 
rendered a provisional diagnosis of rule out dysthymic 
disorder, a condition for which service connection may 
potentially be granted.  As the terms "rule out" and 
"provisional" indicate, however, the diagnosis was 
tentative, being subject to revision depending upon further 
medical evaluation.  A service department clinician, who 
examined the veteran subsequent to the provisional diagnosis 
of rule out dysthymic disorder, did not identify the presence 
of any disorder for which service connection may be granted.  

The claims file contains postservice medical records 
verifying that the veteran has several disorders for which 
service connection may be granted, including dysthymia; 
severe, recurrent depression; and panic disorder.  None of 
this medical evidence, however, contains any opinion linking 
any postservice psychiatric disorders to the appellant's 
military service.  Further, in postservice years, the veteran 
continued to exhibit a maladaptive pattern of behavior which 
clinicians have attributed to a personality disorder.  
Moreover, he was also shown to have substance abuse disorders 
which, in combination with his personality disorder and 
acquired psychiatric disorders, contribute to his impairment.  
Governing criteria preclude service connection for 
disabilities of misconduct origin, which include substance 
abuse disorders.  

The medical evidence discussed above is largely unfavorable 
to the veteran's claim seeking service connection for a 
psychiatric disorder.  At the same time, however, service 
medical records disclose that the veteran apparently 
experienced depressive symptoms associated with the sudden 
deaths of his father and brother.  Moreover, in connection 
with his reopened claim, the veteran provided testimony in 
which he maintained that he had become depressed and begun 
experiencing symptoms similar to PTSD, in reaction to 
bereavement relating to deaths of family members, coupled 
with alleged humiliations to which he was subjected upon his 
return to his unit from leave following a death in the 
family.  His testimony served to provide greater detail than 
heretofore about emotionally disturbing experiences during 
service.  That testimony, when viewed in light of service 
medical records, suggested at least the possibility that the 
veteran might now have some form of a psychiatric disorder 
attributable to service.

In view of the evidence indicating the possibility of a 
psychiatric disorder, including major depression, being 
attributable to service, the Board remanded the case for 
further evidentiary development.  A VA clinician, who 
examined the veteran pursuant to the Board's remand, 
determined that that the appellant had panic disorder, a 
condition for which service connection may be granted.  The 
examiner did not, however, provide opinion linking panic 
disorder to any incident of the veteran's military service.  
Moreover, the examiner did not render a diagnosis of PTSD.  
In other words, there continues to be no competent evidence 
that the veteran has PTSD, notwithstanding that he may have 
had stressful, inservice experiences associated with deaths 
in his family.  The VA examiner also determined that the 
veteran has a personality disorder and a substance abuse 
disorder, conditions for which service connection, as 
previously noted, may not be granted.  38 C.F.R. § 3.303.  
The Board notes that the diagnoses, which the VA examiner 
rendered, were based upon a review of the claims file, which 
took into account a longitudinal history of the claimant's 
longstanding psychiatric difficulties.  

The assessment of the VA psychiatrist who examined the 
veteran in November 2002 does not support a determination 
that a psychiatric disorder for which service connection may 
be granted had its onset during the veteran's military 
service; that major depression was manifested to a 
compensable degree within the first postservice year; or that 
a psychiatric disorder for which service connection may be 
granted is attributable to service.  That assessment was 
based upon an in-depth review of the veteran's entire medical 
history since service and upon clinical examination.  As 
such, it is entitled to much greater probative value than the 
report of the service examiner who entered a provisional 
diagnosis of rule out dysthymic disorder based on an 
emergency room consultation.  Further, the November 2002 VA 
assessment is essentially consistent with, and provides 
further support for, the previously-discussed assessment of 
the service department psychologist, who examined the veteran 
on referral from the emergency room.  In all, the 
overwhelming weight of competent medical evidence 
demonstrates that a psychiatric disorder cannot be related to 
service.  

Hence, the claim of entitlement to service connection for a 
psychiatric disorder, including major depression, must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

Service connection for a psychiatric disorder, including 
major depression, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

